                         UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:17-cr-00250-MOC

 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
       v.                                        )                       ORDER
                                                 )
                                                 )
 STEVEN D. WALDEN,                               )
                                                 )
                  Defendant.                     )


       THIS MATTER is before the Court on Defendant’s pro se Motion to Reconsider Motion

for Compassionate Release, brought pursuant to 18 U.S.C. § 3582(c)(1)(A). See Doc. No. 64. For

reasons explained in the Court’s prior Order, Defendant’s Motion is denied. See Doc. No. 63.

Specifically, having considered the state of the COVID-19 pandemic—both generally and within

Defendant’s place of imprisonment—Defendant’s criminal history, his medical conditions, and the

amount of sentence served, the Court found that, on balance, the weight of this evidence and the §

3553(a) factors counsel against release. As explained in the prior Order, Defendant failed to

demonstrate that he is not a danger to the safety of the community or otherwise merits release under

the § 3552(a) factors. See Doc. No. 63 at 3-4. Even considering Defendant’s evidence that

recidivism may be unlikely and that he has admirably sought therapy for himself, he does not show

why the § 3552(a) factors weigh in favor of his release. The court is particularly mindful that his

offense conduct was egregious and can easily be committed from the confines of his home. See id.

at 3. Furthermore, Defendant has served less than one-quarter of his full sentence and has failed to

demonstrate that serving 15 months of a 66 month sentence has been sufficient to promote respect

for the law and provide just punishment for the offense while also protecting the public from

Defendant. See id. at 3-4.

                                                     1
       Case 3:17-cr-00250-MOC-DSC Document 66 Filed 12/10/20 Page 1 of 2
                                         ORDER

      IT IS, THEREFORE, ORDERED that Defendant’s Motion to Reconsider Motion for

Compassionate Release, Doc. No. 64, is DENIED.



                                  Signed: December 10, 2020




                                              2
      Case 3:17-cr-00250-MOC-DSC Document 66 Filed 12/10/20 Page 2 of 2
